DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12, 15-17, and 23-26 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-12, 16, and 24, a combination of pollen and pistil for species A, Poaceae for species B, Zea mays (corn) for species B-1; beta-1,3-glucanase for species C, and pollen allergen Sec 4 for species D in the reply filed on March 5, 2021 is acknowledged.
4.	Claims 5, 9, 11, 15, 17, 23, and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
5.	Claims 1-4, 6-8, 10, 12, and 16 are examined on the merits.  

Claim Objections
6.	Claim 16 is objected to because it depends from non-elected claim 15.  If the non-elected claims are cancelled, claim 16 would be incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4, 6-8, 10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claims 1, 2, and 4 are indefinite because the multiple uses of “and/or” make it unclear which elements can be selected as alternatives.  
8.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation “plants belonging to the genera Secale, Zea, Pinus, and/or Dactylis”, and the claim also recites “preferably from plants belonging to the species Secale cereale L. (rye), Zea mays L. (corn), Pinus sylvestris L. (pine), and/or Dactylis glomerata L. (orchardgrass)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
9.	Claim 8 is indefinite because the wording of the phrase “a first extract originating from corn pistil (Zea mays L.) and pollens selected from among corn (Zea mays L.), rye (Secale cereale L.), orchardgrass (Dactylis glomerata L.), pine (Pinus sylvestris L.), or any combination thereof” makes it unclear which elements can be selected as alternatives.  It is unclear if the first 
10.	Claim 10 is indefinite because the wording of the phrase “a second extract originating from corn pistils (Zea mays L.) and pollen selected from among corn (Zea mays L.), rye (Secale cereale L.), orchardgrass (Dactylis glomerata L.), pine (Pinus sylvestris L.), or any combination thereof” makes it unclear which elements can be selected as alternatives.  It is unclear if the second extract requires the presence of corn pistil and an additional pollen or if the first extract can be corn pistil or one of the listed pollens.
11.	Claim 12 is indefinite because the use of parentheses in “picro(crocin)” makes it unclear if the claim is drawn to just picrocrocin or if the claim is intended to encompass both picrocrocin and crocin.
12.	Claim 16 depends from non-elected claim 15.  Thus, claim 15 is evaluated for clarity.  Claim 15 is indefinite because the use of “preferably” in line 2 makes it unclear if the limitations are required or only exemplary.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1-4, 6-8, 10, 12, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claim(s) recite(s) an extract from pollen and/or pistils from plants from the Poaceae family (the elected species), more specifically, a mixture of an extract from the pollen and pistils 
Poaceae plants such as corn and ingredients such as safranal or picrocrocin are all naturally occurring.  Thus, the claims involve the use of judicial exceptions.  A change in the ratio or amount of compounds to create an "extract” from the plant does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in claims 1-4, 6, 8, 10 and 12 in addition to the simple combination of these naturally occurring ingredients.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is 
Claims 7 and 16 states that the extracts are spray dried.  Spray drying is a routine process in the art.  Thus, a spray dried product does not amount to significantly more than a judicial exception because spray drying of compounds is well-understood, routine, and conventional in the field.  
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winther (Current Therapeutic Research (2002), vol. 63, no. 4, pp. 344-353).
	This reference teaches an oral composition comprising pollen and pistil extracts from the Poaceae family including rye (see page 345).  The reference does not specifically teach that the extract contains the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase naturally occur in Poaceae extracts and pollen allergen sec 4 naturally occur in rye (see page 9).  Thus, the reference extract should inherently contain these proteins as defined by applicant.
15.	Claim(s) 1-4, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 1123116 A – English translation) with Hasanudin (Molecules (2012), vol. 17, pp. 9697-9715) providing a definition for “corn silk”.
	Yang teaches a combination corn pollen and corn silk mixed with water (aqueous extract).  The composition is an oral composition (see paragraph [0004] in the translation).

	Yang does not specifically teach that the extract contains the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase and beta-amylase naturally occur in corn extracts (see page 9).  Thus, the reference extract should inherently contain these proteins as defined by applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-4, 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasanudin (Molecules (2012), vol. 17, pp. 9697-9715) and Zhang (CN 101116502 A (English translation).
Hasanudin teaches using an aqueous extract of corn silk (corn stigma/pistil) to treat diabetes and lower blood sugar (see pages 9698, section 2 and 9704, section 4.3).
	Zhang teaches using corn pollen to treat diabetes and lower blood sugar.  The reference teaches that the composition can be in the form of an aqueous extract (see paragraphs [0004], [0010], and [0034] of the translation).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat diabetes and lower blood sugar.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat diabetes and lower blood sugar, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat diabetes and lower blood sugar.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach that the extract contains the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase 
The references also do not specifically teach that the extracts are spray dried.  However, Zhang does teach that the ingredients can be powdered (see paragraph [0034]).  Spray drying is a well known technique in the art for providing powdered ingredients.  An artisan would have reasonably expected that this well known technique would be useful to provide the powdered ingredients as suggested by the references.  This reasonable expectation of success would have motivated the artisan to modify the references to include the specific use of spray drying.
17.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasanudin (Molecules (2012), vol. 17, pp. 9697-9715) and Zhang (CN 101116502 A (English translation) as applied to claims 1-4, 6-8, and 10 above, and further in view of Gao (US 2014/0141082).
The teachings of Hasanudin and Zhang are discussed above.  The references do not specifically teach including crocin in the composition.  However, Gao teaches using crocin to treat diabetes (see paragraphs [0017] and [0051]).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat diabetes.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat diabetes, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat .
18.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasanudin (Molecules (2012), vol. 17, pp. 9697-9715) and Zhang (CN 101116502 A (English translation) as applied to claims 1-4, 6-8, and 10 above, and further in view of Jaton (US 5,712,377).
	The teachings of Hasanudin and Zhang are discussed above in paragraph 16.  The references do not specifically teach that the extraction is carried out below 45℃.  However, Jaton teaches a method for extracting active ingredients from pollen.  The reference teaches that it is beneficial to maintain a temperature below 32℃ (see Example 1).  Thus, it was known in the art prior to the effective filing date that low temperature extracts of pollen were beneficial.  Therefore, an artisan of ordinary skill would reasonably expect that the aqueous extract products taught by Hasanudin and Zhang would be improved if they were extracted at low temperatures as suggested by Jaton.  This reasonable expectation of success would have motivated the artisan to modify Hasanudin and Zhang to include extraction at temperatures such as those suggested by Jaton.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 12 of copending Application No. 16/642,405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to pollen and pistil extracts from Poaceae family plants such as corn.  The claims of the reference application do not specifically claim that the extracts contain the proteins claimed in claims 1 and 6.  However, applicant’s specification states that proteins such as beta-1,3-glucase and beta-amylase naturally occur in corn extracts (see page 9).  Thus, the reference application extracts should inherently contain these proteins as defined by applicant.
The reference application also does not claims that the extracts are spray dried.  However, the reference application does claim that the extracts can be powdered (see claim 12).  Spray drying is a well known technique in the art for providing powdered ingredients.  An artisan would have reasonably expected that this well known technique would be useful to provide the powdered ingredients as claimed by the reference application.  This reasonable expectation of success would have motivated the artisan to modify the reference application to include the specific use of spray drying.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20. 	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 12 of copending Application No. 16/642,405 in view of Jaton (US 5,712,377).
	The teachings of reference application are discussed above in paragraph 19.  The reference application does not specifically teach that the extraction is carried out below 45℃.  .
This is a provisional nonstatutory double patenting rejection.

21.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655